1 Brown Shoe Company, Inc. Investor Update December 2007 2 This document contains certain forward-looking statements and expectations regarding the Company's future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These include (i) the preliminary nature of estimates of the costs and benefits of the strategic earnings enhancement plan, which are subject to change as the Company refines these estimates over time; (ii) intense competition within the footwear industry; (iii) rapidly changing consumer demands and fashion trends and purchasing patterns, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (iv) customer concentration and increased consolidation in the retail industry; (v) the Company’s ability to successfully implement its strategic earnings enhancement plan; (vi) political and economic conditions or other threats to continued and uninterrupted flow of inventory from China and Brazil, where the Company relies heavily on third-party manufacturing facilities for a significant amount of its inventory; (vii) the Company's ability to attract and retain licensors and protect its intellectual property; (viii) the Company's ability to secure leases on favorable terms; (ix) the Company's ability to maintain relationships with current suppliers; (x) the uncertainties of pending litigation; and (xi) the Company’s ability to successfully executeits international strategy. The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report for the year ended February 3, 2007 and as updated in the Company’s 10-Q for the Quarter ended November 3, 2007, which information is incorporated by reference herein. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. - December 3, 2007 NOTE: On April 2, 2007, The Company effected a 3-for-2 stock split. All per share data detailed in this packet is on a post-split basis. Guidance was issued on November 28, 2007 and has not been updated. 3 Brown Shoe At A Glance BROWN SHOE TODAY - $2.5 Billion in Sales for 2006 Department & Specialty Stores $650 million Mass Merchandisers $300 million Specialty Retail $250 million 1,000+ retail stores in the U.S. $1.3 billion 38% Wholesale 62% Retail Integrated wholesale-retail platform Consumer-driven enterprise that builds brands and retail concepts while gaining market share 4 Brown Shoe At A Glance $0 $1,000 $2,000 $3,000 $4,000 $5,000 $6,000 $7,000 Foot Locker Payless BWS Finish Line DSW Shoe Carnival Bakers Shoe Pavillion 0 500 1,000 1,500 2,000 2,500 3,000 3,500 4,000 4,500 5,000 *Source: Public filings **Source: NPD Women’s dollar sales for 12 months ending 4/30/07 all POS channels (Department Stores, National Chains, Shoe Chains). This NPD data is confidential and proprietary and cannot be reproduced or disseminated by third parties without prior written consent. $0 $100 $200 $300 $400 $500 $600 $700 $800 Nine West Group BWS Skechers Steve Madden Iconix VCS Nike Clarks Stride Rite # $’s in mm Stores $’s in mm • million store visits per year • 91 million pairs sourced wholesale • 30+ million e-visitors per year • 50%+ operating earnings increase since 2002 Ranked 3rd Among Top Footwear Retailers* Ranked 2nd in Wholesale Women’s Fashion Footwear Sales** Superior Operator Brown Shoe is the Leading Fashion Footwear Marketer, Winning Loyal Customers with Compelling Global Brands 5 ● total retail doors – 1,000+ Famous Footwear, 250+ Naturalizer, Brown Shoe Closet, FX LaSalle, and branded concepts. 130 million consumer visits per year ● customers served at wholesale across our branded and private label/brand divisions ● Integrated ecommerce platform for all BWS brands – including 3rd largest pureplay internet footwear retailer in Shoes.com. 30+ million e-visitors per year ●
